
	

114 HR 900 IH: National Monument Designation Transparency and Accountability Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 900
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Labrador (for himself, Mrs. Radewagen, Mr. LaMalfa, Mr. Benishek, Mr. Cook, Mr. Gosar, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend title 54, United States Code, to provide for congressional and State approval of national
			 monuments and restrictions on the use of national monuments.
	
	
 1.Short titleThis Act may be cited as the National Monument Designation Transparency and Accountability Act of 2015. 2.Designation of national monumentsSection 320301 of title 54, United States Code, is amended—
 (1)in subsection (a), by striking The President may and inserting After obtaining congressional approval of the proposed national monument, certifying compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument, and determining that the State in which the proposed national monument is to be located has enacted legislation approving the designation of the proposed national monument, the President may; and
 (2)by adding at the end the following:  (e)Restrictions on public useThe Secretary shall not implement any restrictions on the public use of a national monument until the expiration of an appropriate review period (as determined by the Secretary) providing for public input and congressional approval..
			
